DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  it appears as though Applicant is intended to claim an apparatus claim; however it is unclear whether a method is additionally being claimed with the phrase “arranged to form.” In other words, is only a kit of parts required or does the kit of parts have to be arranged as the bath assembly in order for the claim recitation to be met? The Examiner suggests using more traditional claim structure to avoid this issue such as “A kit comprising: parts for forming the bath screen/bath assembly.”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claim 15 recites “a bath screen” in line 1; this appears to be a double inclusion since claim 1 already recites a bath screen; accordingly, it is unclear whether an additional bath screen or the same bath screen of claim 1 is being claimed. Changing “a” to –the- would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 14 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,027,177 (hereinafter Perez).
Regarding claim 1, Perez discloses a bath screen for mounting on a rim of a bathtub comprising: a fixed part (200); a movable panel (300) attached to the fixed part by one or more hinges (220, 310); and a channel member (120) disposed at or near a lower corner or edge of the fixed part or the movable panel and extending beneath the one or more hinges (fig. 3), the channel member (120) being arranged to collect water falling from above and to divert the collected water inboard of the one or more hinges (col. 4, ln. 40 – 46).
Regarding claim 2, the channel member (120) is configured to collect water falling from above on either or both sides of the one or more hinges (fig. 2, fig. 3).
Regarding claim 3, the fixed part comprises a fixed panel (200) (col. 3, ln. 12 – 14).
Regarding claim 4, there is at least one seal member (340).
Regarding claim 14, the channel member (120) comprises a water collection channel in fluid communication with an outlet (130) disposed inboard of the one or more hinges (220, 310) (fig. 3).
Regarding claim 15, Perez discloses a kit of parts arranged to form a bath screen as set forth regarding claim 1 above since Perez shows all the parts necessary to be installed on a bathtub to form the bath screen as set forth regarding claim 1 above.
Regarding claim 16, Perez discloses a bath assembly comprising: a bathtub (see fig. 1); and a bath screen mounted on a rim of the bathtub (see fig. 1), the bath screen comprising. a fixed part (200); a movable panel (330) attached to the fixed part by one or more hinges (220, 310); and a channel member (120) disposed at or near a lower corner or edge of the fixed part or the movable panel and extending beneath the one or more hinges (fig. 2, fig. 3), the channel member (120) being arranged to collect water falling from above and to divert the collected water inboard of the one or more hinges col. 4, ln. 40 – 46).
Regarding claim 17, Perez discloses a shower configured to be used by a user located in the bathtub (col. 4, ln. 40 – 47).
Regarding claim 18, the channel member (120) is configured to collect water falling from above on either or both sides of the one or more hinges (fig. 2, fig. 3).
Regarding claim 20, Perez discloses a kit of parts arranged to form the bath assembly of as set forth above regarding claim 16 since Perez shows all the parts necessary to form the bath assembly as set forth regarding claim 16 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of US Patent Application Publication 2017/0202403 (hereinafter Dozois).
Regarding claim 5, Perez fails to show the at least one seal member is attached to at least one of the fixed part or the movable panel to provide a seal between the fixed part and the moveable panel. Attention is turned to Dozois which shows using seals (16) along the edges of hinged panels at the hinge for a bath screen to create an effective seal between the panels (par. 28, fig. 3A). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate seal members along the edges between the fixed part and the movable panel to prevent water from leaking between the panels as evidenced by the teachings of Dozois mentioned above. This coincides with the goals of Perez of providing a safe shower environment through preventing water accumulation on the floor of the bathroom.
Regarding claim 6, Perez shows the channel member (120) comprises a water collection channel in fluid communication with an outlet (130) disposed inboard of the one or more hinges (fig. 3).
Regarding claim 7, Perez as modified by Dozois above, shows the water collection channel passes underneath the at least one seal member (located in the modification at the hinge) to provide the seal between the fixed part and the moveable panel.
Regarding claim 8, Perez shows the water collection channel (120) slopes at least in part downwards towards the outlet (note flow of water as shown in fig. 2).
Regarding claim 9, Perez shows the water collection channel (120) comprises a gradient along a major portion of its length (fig. 2).
Regarding claim 10, Perez shows the channel member comprises an inlet (open top space between panel wall and channel wall) in fluid communication with the water collection channel (see fig. 3).
Regarding claim 11, Perez shows the inlet is located outboard of the one or more hinges (see fig. 3).
Regarding claim 12, Perez shows the inlet is defined at least in part by an upper edge of the channel member (120) (fig. 3).
Regarding claim 13, Dozois shows the at least one seal member (16) extends downwards into the channel member (14) and thus Perez as modified by Dozois would obviously also extend downward into the channel member (120) in order to create an effective seal as taught by Dozois.
Regarding claim 19, Perez fails to show at least one seal member is attached to provide a seal between the fixed part and the moveable panel. Attention is turned to Dozois which shows using seals (16) along the edges of hinged panels at the hinge for a bath screen to create an effective seal between the panels (par. 28, fig. 3A). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate seal members along the edges between the fixed part and the movable panel to prevent water from leaking between the panels as evidenced by the teachings of Dozois mentioned above. This coincides with the goals of Perez of providing a safe shower environment through preventing water accumulation on the floor of the bathroom.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez shows the additional unclaimed feature of the hinge being substantially circular in cross-section. US Patent 3,449,770 is directed to the state of the art as a teaching of a drip catch tray channel member for a shower door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754